DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-10, 21-24 are currently pending.
Response to Amendment
The amendment filed on 04/12/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 12/24/2020
The examiner modified the rejection below to address claimed amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 2-5, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al (PG Pub 20090133739) and in view of Morald et al (PG pub 20140124014) and Stancel et al (PG pub 20100065116)
Regarding claim 1 and 2, Shiao et al teaches a PV module comprising:
a transparent front cover 140[fig 1];
a back cover 110 [fig 1];
a plurality of photovoltaic structures 120 positioned between  the transparent front cover and the back cover [fig 1]; and the plurality of photovoltaic structures covering a first area of the back cover [fig 1]
a front-cover-colorant layer 130 positioned on a surface of the transparent front cover and defining one openings wherein a color of the front-cover-colorant layer substantially matches a color of the top surface of the photovoltaic structures [fig 1]
 the front colorant layer 130 having one opening which has the second area being greater than the first area [fig 1]. It is noted that the PV cells 120 area arranged and separated is a small distance [fig 1], the second area is greater than the first area so that the PV cell can fit into the second.

Shiao teaches the back cover, but Shiao does not teach the back cover comprising a rear cover colorant layer.
Shiao et al teaches a colorant layer 430 being disposed on the back cover or the back surface of the PV cell [fig 4]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the colorant layer 430 to the back of the PV cell for increasing scattering ; thus, improving the cell’s efficiency [para 45]. As, for combination, a color of the front cover colorant layer, the rear cover colorant layer and the plurality of PV structure are substantially match to cooperatively provide  a substantially uniform appearance of the photovoltaic roof tile [fig 3 para 28].
Shiao teaches a front-cover-colorant layer 130 positioned on a surface of the transparent front cover and defining one or more openings [para 21], but Shiao does not teach the front cover colorant layer being positioned above the PV cells.
Shiao teaches the front colorant layer 330 having one opening that are positioned over the plurality of PV structure.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front colorant layer of Shiao to be positioned above the plurality of PV structure since the claimed subject matter merely combines familiar elements according to 
As for combination, the front-cover-colorant layer is configured to cover regions of the interior surface that are not directly above the top surface of the photovoltaic structures [fig 1].
Modified Shiao et al teaches plurality of PV cells being interconnected [para 21] and each PV cell is separated by a small distance [fig 1], but modified Shiao does not teach the PV cells having structure as claimed and arranged in cascade string.
Morald et al teaches a respective photovoltaic structure comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of photovoltaic structures is arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure, thereby resulting in the plurality of photovoltaic structures forming a serially coupled string and arranged in cascade string [fig 3A].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the PV cells of modified Shiao et al by the cascade string of PV cells of Morald et al for high efficiency [abstract].
Modified Shiao teaches the claimed limitation, but modified Shiao does not teach only a portion of the rear cover colorant layer bordering the cascade string is visible through the opening.
Stancel et al teaches layer 60 surrounding around the border of the PV cells 16 where there is the bordering distance between the layer 60 and PV cells or there is border distance betweem the layer 60 and PV cells [fig 3-5 para 36]. The layer 60 is considered to be the colorant layer and a portion of the rear cover layer bordering the PV cells is visible through the opening.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the cascade string of PV cells of modified Shiao to be spaced from the front colorant layer such that only a portion of the rear cover colorant layer bordering the cascade string is visible through the opening as taught by Stancel et al since Stancel et al teaches the layer 60 being spaced by a distance from the PV cells or not spaced by a distance from the PV cells would be an alternatively options and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 

As for combination, since plurality of PV cells is overlapped to each other, there is no small gap between PV cells and thus; only a portion of the rear cover colorant layer bordering the cascade string is visible through the opening.




Regarding claim 3, modified Shiao et al teaches comprising an external conductive 578 connector coupled to an exposed edge busbar of the serially coupled string [para 50, Shiao et al].
Regarding claim 4, modified Shiao et al teaches the external conductive connector is positioned beneath the front-cover-colorant layer, thus being out of sight when viewed from outside of the transparent front cover [para 54, Shiao et al].
Regarding claim 5, modified Shiao et al teaches the transparent front cover comprises glass [para 19, Shiao et al].
Regarding claim 22, modified Shiao et al teaches the opening defined by the front colorant layer having the same shape as the plurality of the PV structures [fig 1].

Regarding claim 23, Shiao et al teaches a PV module comprising:
a transparent front cover 140[fig 1];
a back cover 110 [fig 1];
a plurality of photovoltaic structures 120 positioned between  the transparent front cover and the back cover [fig 1]; and the plurality of photovoltaic structures covering a first area of the back cover [fig 1]
a front-cover-colorant layer 130 positioned on a surface of the transparent front cover and defining one openings wherein a color of the front-cover-colorant layer substantially matches a color of the top surface of the photovoltaic structures [fig 1]
 the front colorant layer 130 having one opening which has the second area being greater than the first area [fig 1]. It is noted that the PV cells 120 area arranged 

Shiao teaches the back cover, but Shiao does not teach the back cover comprising a rear cover colorant layer.
Shiao et al teaches a colorant layer 430 being disposed on the back cover or the back surface of the PV cell [fig 4]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the colorant layer 430 to the back of the PV cell for increasing scattering ; thus, improving the cell’s efficiency [para 45]. As, for combination, a color of the front cover colorant layer, the rear cover colorant layer and the plurality of PV structure are substantially match to cooperatively provide  a substantially uniform appearance of the photovoltaic roof tile [fig 3 para 28].
Shiao teaches a front-cover-colorant layer 130 positioned on a surface of the transparent front cover and defining one or more openings [para 21], but Shiao does not teach the front cover colorant layer being positioned above the PV cells.
Shiao teaches the front colorant layer 330 having one opening that are positioned over the plurality of PV structure.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the front colorant layer of Shiao to be positioned above the plurality of PV structure since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale 
As for combination, the front-cover-colorant layer is configured to cover regions of the interior surface that are not directly above the top surface of the photovoltaic structures [fig 1].
Modified Shiao et al teaches plurality of PV cells being interconnected [para 21] and each PV cell is separated by a small distance [fig 1], but modified Shiao does not teach the PV cells having structure as claimed and arranged in cascade string.

Modified Shiao teaches teaches plurality of PV cells being interconnected [para 21] and each PV cell is separated by a small distance [fig 1], but modified Shiao does not teach only a portion of the rear cover colorant layer bordering the PV structure is visible through the opening.
Morald et al teaches a respective photovoltaic structure comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of photovoltaic structures is arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure, thereby resulting in the plurality of photovoltaic structures forming a serially coupled string and arranged in cascade string [fig 3A].
Stancel et al teaches layer 60 surrounding around the border of the PV cells 16 where there is the bordering distance between the layer 60 and PV cells or there is border distance betweem the layer 60 and PV cells [fig 3-5 para 36]. The layer 60 is considered to be the colorant layer and a portion of the rear cover layer bordering the PV cells is visible through the opening.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the PV cells of modified Shiao et al by the cascade string of PV cells of Morald et al for high efficiency [abstract]. Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the cascade string of PV cells of modified Shiao to be spaced from the front colorant layer such that only a portion of the rear cover colorant layer bordering the cascade string is visible through the opening as taught by Stancel et al since Stancel et al teaches the layer 60 being spaced by a distance from the PV cells or not spaced by a distance from the PV cells would be an alternatively options and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 

As for combination, since plurality of PV cells is overlapped to each other, there is no small gap between PV cells and thus; only a portion of the rear cover colorant layer bordering the cascade string is visible through the opening.

Regarding claim 24, Shiao teaches the transparent cover 340 being made of glass [para 19].

Claim 6, 10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al (PG Pub 20090133739) and Morald et al (PG pub 20140124014) and Stancel et al (PG pub 20100065116) as applied to claim 5 above, and further in view of  Yaba et al (Pat No. 5149351).
Regarding claim 6, modified Shiao et al teaches the colorant layer being multiple layer structure [para 45], but modified Shiao et al does not teach the colorant layer being comprising a layer of glass frit.
Yaba et al teaches a colorant layer comprising a low melting glass frit (col 5 lines 11-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one layer of the colorant layer of modified Shiao et al to be made glass frit since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Regarding claim 10, modified Shiao et al teaches the back cover colorant layer beneath the plurality of PV cells, but modified Shiao et al does not teach the back colorant layer being directly beneath the plurality of PV cells.
Shiao et al teaches the back colorant layer being disposed directly beneath the plurality of PV cells.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the back colorant layer of Shiao to be directly beneath the plurality of PV cells since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007). As for combination, the opening is positioned above the plurality of PV cells.

 Modified Shiao et al teaches the back-cover-colorant layer is configured to cover border regions of the surface of the back cover as set forth above, but modified shiao et al does not teach the back cover colorant layer having opening having third area that is smaller than the firs area such that a portion of the plurality of photovoltaic structures is visible through the second opening from an exterior of the photovoltaic roof tile.
Yaba et al teaches colored layers 13b being formed on the inner glass 5 and the back cover colorant layer having opening having third area that is smaller than the firs area such that a portion of the plurality of photovoltaic structures is visible through the second opening from an exterior of the photovoltaic roof tile [fig 6 col 10 lines 15-21].


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the back colorant of modified Shiao  to have a opening such that opening having third area that is smaller than the firs area such that a portion of the plurality of photovoltaic structures is visible through the second opening from an exterior as taught by Yaba et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Regarding claim 21, modified Shiao et al teaches the back cover colorant layer beneath the plurality of PV cells, but modified Shiao et al does not teach the back colorant layer being directly beneath the plurality of PV cells.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the back colorant layer of Shiao to be directly beneath the plurality of PV cells since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007). As for combination, the opening is positioned above the plurality of PV cells.

 Modified Shiao et al teaches the back-cover-colorant layer is configured to cover border regions of the surface of the back cover as set forth above, but modified shiao et al does not teach the back cover colorant layer having opening where a portion of the plurality of photovoltaic structures is visible from an exterior of the photovoltaic roof tile.
Yaba et al teaches colored layers 13b being formed on the inner glass 5 and the back cover colorant layer having opening having third area that is smaller than the firs area such that a portion of the plurality of photovoltaic structures is visible through the second opening from an exterior of the photovoltaic roof tile [fig 6 col 10 lines 15-21].


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the back colorant of modified Shiao  to have a opening such that a portion of the plurality of photovoltaic structures is visible from an exterior as taught by Yaba et al since the claimed subject matter merely combines familiar elements according to known methods and .

Claim7 is rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al (PG Pub 20090133739) and Morald et al (PG pub 20140124014) and Stancel et al (PG pub 20100065116)and Yaba et al (Pat No. 5149351) as applied to claim 6 above, and further in view of  Den Boer et al (PG Pub 20080178932).

Regarding claim 7, modified Shiao et al teaches the front glass substrate  and the front cover colorant layer being positioned on an interior surface of the transparent glass cover as set forth above, but modified Shiao does not teaches the interior surface of the transparent glass cover being textured. 
Den Boer et al teaches PV cell comprising the interior surface of the transparent glass cover which is textured [fig 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to texture the interior surface of glass cover of modified Shiao et al for improving the light diffusion.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao et al (PG Pub 20090133739) and Morald et al (PG pub 20140124014) and Stancel et al (PG pub 20100065116) as applied to claim 1 above, and further in view of Den Boer et al (PG Pub 20080178932).
Regarding claim 8, Modified Shiao et al taches the back cover as set forth above, but modified Shiao et al does not teach the back cover being made of Glass.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have back cover of modified Shiao et al to be made glass as taught by Den Boer et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Response to Arguments
Applicant’s arguments filed on 04/12/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/            Primary Examiner, Art Unit 1726